Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 1 of 46
       Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 2 of 46



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ASHLEY OSUCHA,

                              Plaintiff,                    SECOND AMENDMENT TO
                                                            DEFENDANTS'RESPONSES
-vs-                                                        TO PLAINTIFF'S FIRST
                                                            REQUEST FOR PRODUCTION
                                                            OF DOCUMENTS
ALDEN STATE BANK,
RICHARD D. KOELBL and                                       Civ. No. 1:17-cv-01026-LIV-HBS
JOHN KOELBL,
                              Defendants.



        The Defendants, pursuant to Federal Rule of Civil Procedure 34(b), for their Responses to

Plaintiff's First Request for Production of Documents, state as follows:

                               PRELIMINARY STATEMENT

        It should be noted that the defendants have not fully completed investigation of the facts

relating to the case, have not fully completed discovery, in this action, and have not completed

preparation for trial. All ofthe answers and disclosures contained herein are based only upon such

information and documents which are presently available to and specifically known to the

Defendants and disclose only those contentions which presently occur to the Defendants. It is

anticipated that further discovery, independent investigation, legal research, and analysis will

supply additional facts, add meaning to known facts, as well as establish entirely new factual

conclusions and legal contentions, all of which may lead to substantial additions to, changes in,

and variations from the contentions herein set forth. The following discovery responses are given

without prejudice to Defendants' right to produce evidence of any subsequently discovered fact or

facts which the Defendants may later develop.




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 3 of 46



         The answers contained herein are made in a good faith effort to supply as much factual

information and as much specification oflegal contentions as is presently known,but should in no

way be to the prejudice of the Defendants in relation to further discovery, research or analysis.

        These responses are made solely for the purpose of this action. Each answer is subject to

all objections as to competence, relevance, materiality, propriety, and admissibility, and any and

all other objections and grounds which would require the exclusion of any statement herein if the

request were asked of, or any statements contained herein were made by a witness present and

testifying in court, all of which objections and grounds are reserved and may be interposed at the

time oftrial.

        Except for explicit facts admitted herein, no incidental or implied admissions are intended

hereby. The fact that the Defendants have answered any request should not be taken as an

admission that the Defendants accept or admit the existence of any facts set forth or assumed by

such request or that such response constitutes admissible evidence. The fact that Defendants have

answered part or all of any request is not intended and shall not be construed to be a waiver by the

Defendants of all or any part of any objection to any request made by the Defendants.

        The Defendants will, during the course ofthis litigation, pursue extensive formal discovery,

as well as extensive investigation and informal discovery on their own. Therefore, without

suggesting or implying any interest to respond less than fully to the requests propounded, the

Defendants must point out that their answers are of necessity of a somewhat preliminary nature

and that the full factual basis concerning this matter is yet to be developed with complete precision.

The following responses to production are based upon information presently available to the

Defendants and are made without prejudice to the Defendants' right to utilize subsequently

discovered facts.




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 4 of 46



        Each and every date stated in response to any request is hereby represented as being

approximate, not precise.

        Each and every statement offact stated in response to any request is hereby represented as

being true and correct, to the best of the Defendants' present knowledge and recollection.

        Whenever in any of the following responses reference is made to a prior response by way

of the statement,"See response to request number (blank)," said prior response is intended to be,

and for all purposes shall be deemed and construed to be, incorporated into the response in which

such statement appears, as if fully set for the therein at length.

        To the extent that the request purports to require disclosure of confidential attorney-client

communications and/or privilege work product, the Defendants object. No waiver of said

privileged is intended or should be implied from any of the responses to the requests.

        The preliminary statement is incorporated into each ofthe responses set forth below.

                                    GENERAL OBJECTIONS

        The Defendants hereby expressly reserve their right to object to the introduction into

evidence, at trial or in any other proceeding, of any information or documents contained in or

referred to in the following discovery responses on any ground, including, without limitation,

relevance and materiality.

        The Defendants' responses to these demands are limited to information and documents not

protected from disclosure pursuant to the attorney work product doctrine, the attorney-client

privilege, or any other privilege or immunity, and insofar as any request calls for the disclosure of

any such information or documents, the Defendants object to the demands on each such ground.

The Defendants further objects to these demands to the extent that they call for the disclosure of

materials prepared in anticipation oflitigation.




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 5 of 46



         The Defendants' responses are also limited to information and documents which are

relevant to the subject matter of this action or reasonably calculated to lead to the discovery of

admissible evidence.

        The Defendants further object to these demands to the extent that the individual requests

are vague, ambiguous, overbroad, are not limited in time or scope, and contain terms that are not

defined with reasonable particularity. The Defendants' responses to these demands are based on

its best understanding of the meanings of the request and are not to be construed as an admission

of, or agreement with, any of the matters contained in the demands, except where expressly

otherwise stated.

        The Defendants' responses to these demands are based upon information and documents

presently in their possession and specifically known to it at this time. The Defendants have not

completed investigation and discovery in this action, or its preparation for trial. Although a

diligent search has been conducted to locate information responsive to these demands, it is

anticipated that further investigation, discovery, research and preparation may disclose further

information, documents, and contentions pertaining to the subject matter of this action, and lend

new meaning to information and documents already known to the Defendants. These responses

are therefore without prejudice to the Defendants' right to rely upon any information, documents,

or contentions at trial or in any other proceeding. The Defendants hereby expressly reserve the

right to alter or amend these responses to reflect any such information, documents, or contentions,

although they undertake no obligation to do so.

        The Defendants further object to these demands to the extent that the individual requests

seek information or documents which contain trade secrets and/or other proprietary, confidential




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 6 of 46



research, development and commercial information of the Defendants. Production of such

documents must be subject to a Protective Order.

        The Defendants further object to these demands to the extent that the individual request

seeks information or documents regarding complaints or claims involving allegations of a nature

different than those involved in this action, on the grounds that such information is irrelevant and

not reasonably calculated to lead to the discovery of admissible evidence. The Defendants'

responses will be limited accordingly.

        The Defendants further object to these demands to the extent that the individual request

seeks information or documents subsequent to the date of the alleged occurrence on the grounds

that such information and documents are irrelevant and not reasonably calculated to lead to the

discovery of admissible evidence. The Defendants' responses will be limited accordingly.

        These requests make no attempt to specifically describe each individual item or reasonably

particularizing each category ofitem. Plaintiff has not established in discovery that the requested

items exist or are in the possession and control ofthe Defendants.

        These requests constitute undue burden, activity, expense and annoyance constituting

harassment and oppression as to writing, subject matter and time. There are inadequate and

confusing definitions and directions.

        These requests are not calculated to lead to the discovery of admissible evidence. The

burden, expense and intrusiveness of this request, and the business privacy interests of the

Defendants, outweigh the likelihood that the information sought will lead to admissible evidence.

        Subject to the foregoing objections and conditions, which are incorporated into each ofthe

following responses by this reference, the Defendants specifically respond upon information and

belief to these demands as follows:




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 7 of 46



                  RESPONSES TO FIRST REQUEST FOR PRODUCTION

         1.    The personnel file and/or any personnel document, in whatever form(s) ever

maintained, including but not limited to office and personnel files, supervisory files, training files,

performance files, Human Resources files, and/or any separate file materials and/or computer tape

and/or computer-stored personnel record maintained regarding any of the following individuals,

including but not limited to job applications, acknowledgment of employee handbooks,

acknowledgment of policies and procedures, performance evaluations, performance notations,

performance improvement plans, pay records, wage and salary history sheets, salary change forms,

payroll change information, W-2 Statements, Form 1099s, employee yearly calendars, discipline

records, work histories, training and experience records, resumes/CVs, continuing education

records, transfer, promotion, and/or demotion records, and review materials:

        a.     Ashley Osucha;

        b.     Richard Koelbl;

        c.     John Koelbl;

        d.     Steven Woodard;

        e.     Hilde Neubauer;

        f.     Carolyn Sue Aldinger;

        g.     Colleen Pautler;

        h.     Tracy McMaster;

        i.     Robin Maier;

        j.     Patricia Aldridge;

        k.     Sylvia Sweet;

        1.     Jamie Hey;

        m.     Kaitlyn Chadbourne;


25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 8 of 46



         n.   Julie Osucha;

         o.   Megan Bippert;

         p.   Dawn Schimweg;

         q.   Teresa Miranda;

        r.    Heather Zuppelli;

        s.    Emily Koelbl;

        t.    Robert Engelhart;

        u.    Christopher Gust;

        v.    Jesse Jerge;

        w.    Shawn Gillen;

        x.    Nicole Aldinger;

        y.    Noel Smithers;

        z.    Danielle Wagner;

        aa.   Katherine Koelbl;

        bb.   Diane Setlock; and

        cc.   Laurie Bradley.

         AMENDED RESPONSE: The defendants object to this demand on the grounds
that it is excessively broad, overreaching and exerts an undue burden, activity, expense
and annoyance to produce documents that are not relevant to the facts and circumstances
of this action, and seeks material not calculated to lead to the disclosure of admissible
evidence. Notwithstanding the foregoing, the following personnel files are attached as
Exhibits "A"through "F":

               Exhibit A: Steven Woodard (Bates Stamped 0000001-0000112)

               Exhibit B: John Koelbl (Bates Stamped 0000113-0000250)

               Exhibit C: Hilde Neubauer (Bates Stamped 0000251-0000335)




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 9 of 46




                Exhibit D: Carolyn Sue Aldinger (Bates Stamped 0000336-0000632)

                Exhibit E: Ashley Osucha (Bates Stamped 0000633-0000822)

                Exhibit F: Richard Koelbl(Bates Stamped 0000823-0000954)

      Infurther response and pursuant to Hon. Hugh B. Scott's Orderfiled 12/12/19, the
following additionalpersonnelfiles are hereby disclosed:

               Personnel file of Jamie Hey (Bates Stamped 0003692- 0003982)
               Personnel file of Kaitlyn Chadbourne (Bates Stamped 0003983-0004120)
               Personnel file of Jamie Hey (Bates Stamped 0004121-0004333)

        2.     Any and all documents referred to, listed, or intended to be encompassed within the

classifications of documents set forth in Defendant's Rule 26 Initial Disclosures.


        AMENDED RESPONSE:

        Osucha Position Statement — the Position Statement submitted to the EEOC consist
of the following:

         Position Statement Argument— Bates Stamped 0001722-0001728
         Exhibit A - Employee Handbook — Bates Stamped 0001729-0001794
         Exhibit B - Affirmative Action Plan — Bates Stamped 0001795-0001866
         Exhibit C - Disciplinary Procedure Policy — Bates Stamped 0001867-0001870

      Aldinger Position Statement Exhibits— The Position Statement exhibits previously
produced consist of the following:

         Exhibit A — Number of Employees — Bates Stamped 0001871-0001872
         Exhibit B — Organizational Chart - Bates Stamped 0001873-0001874
         Exhibit C — Employee Handbook - Bates Stamped 0001875-0001940
         Exhibit D — Affirmative Action Plan - Bates Stamped 0001941-0002012
         Exhibit E — Management Trainee Program - Bates Stamped 0002013-0002017
         Exhibit F — Termination Policy and Procedure - Bates Stamped 0002018-0002028
         Exhibit G — Bank's Disciplinary Policy - Bates Stamped 0002029-0002032
         Exhibit H — Personnel file of Carolyn Sue Aldinger - Bates Stamped 0002033-
                     0002054
         Exhibit I - Compensation analysis results - Bates Stamped 0002055-0002059
         Exhibit J — November 3 performance notation - Bates Stamped 0002060-0002062
         Exhibit K — 1/10/15 Correspondence response to Complaint - Bates Stamped
                     0002063-0002064



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 10 of 46



          Exhibit L — Internal Discrimination Complaint report - Bates Stamped 0002065-
                      0002087
          Exhibit M — Memo re 8/3/125 f/u letter - Bates Stamped 0002088-0002091
          Exhibit N - Email exchange regarding complaints of being ignored - Bates Stamped
                      0002092-0002095
          Exhibit0 — Bank compensation survey - Bates Stamped 0002096-0002107


        3.     Any and all documents pertaining to any meetings, discussions, encounters, and/or

conversations that the Defendants, their agents, servants, and/or employees had with respect to

Plaintiff, Plaintiff's employment, Plaintiff's complaints of discrimination, hostile work

environment, and/or retaliation, including but not limited to correspondence, memoranda, notes,

complaints,letters, statements, meeting minutes,interview notes,investigation notes,investigation

interview notes, statements of witnesses, findings, determinations, and/or and disciplinary letters.


       RESPONSE: The defendants object to this demand on the grounds that it is
overreaching, unduly burdensome and unlimited in time and scope. Without waiving said
objections, any documentation that may exit would be contained in the personnel files and/or
emails(Exhibit G)submitted herewith:
                     Exh. G email folder 1      Bates Stamped         0000955-0001114
                     Exh. G email folder 2      Bates Stamped         0001115-0001230
                     Exh. G email folder 3      Bates Stamped         0001231-0001323
                     Exh. G email folder 4      Bates Stamped         0001324-0001482
                     Exh. G email folder 5      Bates Stamped         0001483-0001487


                     In addition, attached as Exhibit Q (Bates Stamped 0002389-
0002391) are notes made as a result of two meetings that occurred at Alden State Bank on
August 19, 2015. The first two page report are notes prepared by Hilde Neubauer
involving a meeting with Ms. Neubauer, Carolyn Sue Aldinger and Plaintiff. The second
one page report are notes prepared by Ms. Neubauer involving a meeting with Ms.
Neubauer, Carolyn Sue Aldinger and Kaitlyn Chadbourne.

       AMENDED RESPONSE: See documents provided by Hodgson Russ involving the
investigation of the complaints made by plaintiff(0003682-0003691)




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 11 of 46



         4.     All documents in Defendants' possession or control relating to any employee's

claims of discrimination, hostile work environment, and/or retaliation for the period of January 1,

1974 to the conclusion of this action, including but not limited to complaints, letters, statements,

correspondence, memoranda, notes, meeting minutes, interview notes, investigation notes,

investigation interview notes, statements of witnesses, findings, determinations, and/or and

disciplinary letters.


       RESPONSE: The defendants object to this demand on the grounds that it is
overreaching, unduly burdensome, unlimited in time and scope and potentially seeks
confidential information pertaining to individuals who are not parties to this action.
Notwithstanding the foregoing, any such documentation that may exist may be in emails
contained in five(5)folders that are produced as Exhibit G(see above)as well as the position
statements(Exhibit J — Bates Stamped 0001722-0001870 and Exhibit K — Bates Stamped
0001871-0002107 and 0002108-0002118). In addition, see Exhibit Q (Bates Stamped
0002389-0002391).

       AMENDED RESPONSE: In addition to the above, the summary of a conversation
that occurred with Kaitlyn Chadbourne on August 19,2015(Bates Stamped 0002392)and
the summary of a conversation that occurred with Ashley Osucha (Bates Stamped
0002393-0002394) have been produced.

     See also Hodgson Russ file on Osucha (0003682-0003691) and Aldinger(0004334-
0004650)


        5.     All documents in Defendants' possession or control relating to Defendants' policy,

procedure, and/or practice with respect to which ALDEN STATE BANK officers, directors, and/or

employees are authorized to receive complaints of discrimination, hostile work environment,

and/or retaliation, including but not limited to any communications made by Defendants to

Plaintiff concerning to whom Plaintiff was to bring her complaints of discrimination, hostile work

environment and/or retaliation.

       RESPONSE: The policies and procedures of the defendant, ALDEN STATE BANK
are set forth in the Employee Handbook, a copy of which is produced as Exhibit H (Bates
Stamped 0001488-0001552) herein.



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 12 of 46




        AMENDED RESPONSE: In addition to above, see number 9 below.

        6.     All documents, tape recordings, videotape recordings, memorializing in any way

recording or reflecting any words, actions, depictions, statements, declarations, conversations or

other communications by Plaintiff or any employee, agent, servant, or assignee of Defendants

regarding Plaintiff, Plaintiff's employment relationship with Defendants, and/or Plaintiff's claims

of discrimination, harassment, and/or retaliation, including, but not limited to, copies of all

statements, including oral, stenographic, electronically recorded or written, signed or unsigned.

       RESPONSE: There are no tape recordings or video materials responsive to this
demand in the defendants' possession. Documents relating to Plaintiff's employment
relationship with the defendants, and Plaintiff's claims of discrimination, harassment and/or
retaliation are included in the defendants' position statement to the E.E.O.C.(Exhibit J —
Bates Stamped 0001722-0001870). See also Exhibit Q (Bates Stamped 0002389-0002391).

       AMENDED RESPONSE: In addition to the above, see number 4 above.


        7.     Any writing constituting any finding, administrative, and/or judicial finding or

decision, including, without intending to limit, any finding of probable cause or reasonable cause

to believe that Defendants discriminated, harassed, and/or retaliated against any employee on any

basis including but not limited to sex, race, and/or age for the period from January 1, 1995 to the

conclusion ofthis action.


       RESPONSE: The defendants object to this demand on the grounds that it is
overreaching, unduly burdensome and unlimited in time and scope. Further,the defendants
are not in possession of any administrative or judicial finding or decision.


        8.     Documents from any and all employee exit interviews or final meetings for any

employee of Defendant for the period of January 1, 1995 to the conclusion ofthis action.




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 13 of 46



      RESPONSE: The defendants object to this demand on the grounds that it is
overbroad, burdensome and irrelevant to the facts and circumstances of this action.

        9.     All manuals, handbooks, policies, procedures, notebooks, notices, directives,

communications to employees, and communications to and from the Board of Directors

including but not limited to the Alden State Bank Branch Policy and Procedure Manual and all

supervisors' manuals, notebooks, and/or other written materials referring or relating to

Defendant' policies, procedures and/or programs, pertaining to:


               a.      Hiring;

               b.      Job descriptions;

               c.     Job qualifications;

               d.     Job assignment;

               e.     Full-time employment;

               f.     Assignment of work to full-time employees;

               g.     Appraisal, including but not limited to conducting real estate appraisals
                      for Defendant's mortgage customers;

               h.     Training programs or skill acquisition opportunities;

               i.     Seniority;

              j.      Supervision;

               k.     Ethics;

               1.     Business Conduct;

               m.     Conduct;

               n.     Employee relationships;

               o.     Fraternization/anti-fraternization;

               p.     Dress Code,including the Saturday dress code for the Lancaster Branch;



25077750.v1
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 14 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 15 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 16 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 17 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 18 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 19 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 20 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 21 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 22 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 23 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 24 of 46
Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 25 of 46
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 26 of 46




         33.   All documents of or concerning proposed changes in employee hourly rates and

salaries for the period of January 1, 2008 to the conclusion ofthis action.

      RESPONSE: See the Wage & Salary Administration Program, attached hereto as
Exhibit L Bates Stamped 0002119-0002325 herein.


        34.    All documents relative to the determination of compensation of ALDEN STATE

BANK Executive Officers for the period of January 1, 2008 to the conclusion of this action,

including but not limited to the notes and minutes of ALDEN STATE BANK Board of

Directors, noes and minutes of any ALDEN STATE BANK Compensation Committee Meeting,

recommendations for compensation changes by Executive Officers, and approvals of

compensation changes for Executive Officers.

       RESPONSE: The defendants object to this demand on the grounds that it is vague,
unlimited in time and scope, irrelevant and immaterial to the issues and circumstances
involved in this action, unduly burdensome and overreaching and not calculated to lead to
the disclosure of admissible evidence.


        35.    All agendas, attendance records, training records, notes, minutes and resolutions of

the ALDEN STATE BANK Board of Directors, ALDEN STATE BANK Board Compensation

Committee,and ALDEN STATE BANK Board Audit Committee for the period ofJanuary 1,2008

to the conclusion ofthis action.

       RESPONSE: The defendants object to this demand on the grounds that it is vague,
unlimited in time and scope, irrelevant to the issues and circumstances involved in this
action, unduly burdensome and overreaching, seeks confidential and proprietary
information, and not calculated to lead to the disclosure of relevant, material and admissible
evidence.


        36.    All documents regarding all Whistle Blower Complaints/Incidents for the period of

January 1, 2003 to the conclusion of this action involving any Alden State Bank employee and/or




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 27 of 46



member of the Alden State Bank Board of Directors, including but not limited to complaints,

incident reports, notes, and/or determinations.

       RESPONSE: The Defendants object to this demand on the grounds that it is overly
broad and overreaching. Notwithstanding the foregoing, Whistleblower memoranda dated
9/5/14 and 9/8/14 are attached hereto as Exhibit0 Bates Stamped 0002357-0002359.

In further response to this request, produced is a whistleblower memorandum, dated
September 10, 2008 (bates stamped 0003658)    , a whistleblower memorandum, dated
September 26,2008(bates stamped 0003659)   , a whistleblower memorandum, dated June
30,2017(bates stamped0003660)  ,Audit Committee Meeting Notes from a meeting that took
place on June 22, 2017(bates stamped 0003661-03663)      , and the Alden State Bank
Whistleblower policy(bates stamped 0003664-0003667)  .


        37.    All documents maintained by ALDEN STATE BANK demonstrating what

individuals or entities own stock or other interests in ALDEN STATE BANK,including

demonstrating the amount ofinterest held, when such interest was issued and, if the interest has

changed over time, when and how.

              RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial to the issues and circumstances involved in this action, unduly
burdensome and overreaching, seeks confidential and proprietary information,is unlimited
in time and scope, and is not calculated to lead to the disclosure of relevant, material and
admissible evidence.


        38.    All Alden State Bank Health Insurance policies available to employees from for the

period of January 1, 2008 to the conclusion ofthis action, including but not limited to the policies,

invoices for premiums for such policies, and proofofpayment ofsuch premiums for such policies.

       RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant, immaterial, seeks confidential and proprietary information and is not
discoverable.




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 28 of 46



        39.    All documents demonstrating the ALDEN STATE BANK employee

contributions and defendants' contributions to the ALDEN STATE BANK Health Insurance

Premium for each employee for the period of January 1, 2003 to the conclusion ofthis action.

              RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial to the issues and circumstances involved in this action, unduly
burdensome and overreaching, seeks confidential and proprietary information, is unlimited
in time and scope, and is not calculated to lead to the disclosure of relevant, material and
admissible evidence.


        40.    All documents of or concerning any and all life insurance policies taken out by

and/or paid for by Alden State Bank for any and all Alden State Bank officers for the period of

January 1, 2008 to the conclusion ofthis action, including but not limited to the policies, invoices

for premiums for such policies, and proof of payment of such premiums for such policies.


       RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial, seeks confidential and proprietary information and is not
discoverable.


        41.    All documents of or concerning any 401k Plan(s) at Alden State Bank available to

employees for the period of January 1, 1995 to the conclusion of this action, including but not

limited to the 401k Plan, selection of the 401k vendor, the 401k administrator(s), monitoring of

401k investments, complaints relative to the 401k vendor, communications between Defendant

and any 401k vendor, any amendments, and payroll posting 401k reports.


       RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial, seeks confidential and proprietary information and is not
discoverable.


        42.    All documents of or concerning any Health Savings Account at Alden State Bank

available to employees for the period of January 1, 2008 to the conclusion ofthis action, including



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 29 of 46



but not limited to the Health Savings Account Plan(s), Health Savings Account Plan records

showing annual amounts given to employees, Alden State Bank Board minutes and/or documents

reflecting approval of Alden State Bank Health Savings Account contributions.


       RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial, seeks confidential and proprietary information and is not
discoverable.


        43.    All documents of or concerning any Employee Assistance Program at Alden State

Bank available to employees for the period of January 1, 2008 to the conclusion of this action,

including but not limited to the materials distributed to employees regarding the Employee

Assistance Program and the training of officers, supervisors, and all employees regarding

harassment, discrimination, and /or violence prevention in the workplace.


      RESPONSE: See Exhibit P,Bates Stamped 0002360-0002388 attached, the ESI
Group Employee Assistance Program materials.



        44.    All documents reflecting the monetary value of a free Alden State Bank Checking

Account available to employees for the period of January 1, 2008 to the conclusion of this action,

including but not limited cost of checks, service fees, and ATM fees.


       RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial, seeks confidential and proprietary information and is not
discoverable.


        45.    All documents of or concerning any continuing education courses at Alden State

Bank available to for the period of January 1, 2008 to the conclusion of this action, including but




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 30 of 46



 not limited to course materials, transcript of course completion, invoice for such course, and

 payment records reflecting the cost of the course.


        RESPONSE: The defendants object to this demand on the grounds that it is
 irrelevant and immaterial, seeks confidential and proprietary information and is not
 discoverable.

        46.     All documents of or concerning any and all disability insurance or self-insurance

 policies provided by Alden State Bank for Alden State Bank employees for the period of January

 1, 2008 to the conclusion of this action, including but not limited to the policies, invoices for

premiums for such policies, and proof of payment of such premiums for such policies.

       RESPONSE: The defendants object to this demand on the grounds that it is
irrelevant and immaterial, seeks confidential and proprietary information and is not
discoverable.



        47.    Copies of all memoranda, retainer agreements, scope of work agreements,

acknowledgements of representation, and any other documents and communications concerning

and reflecting Hodgson Russ, LLP's, or any other law firm or outside counsel's involvement in

matters relevant to this action, including but not limited to investigation into complaints made by

plaintiff and any other ALDEN STATE BANK employees concerning discrimination, retaliation,

and hostile work environment for the period January 1, 1974 to the conclusion of this action.

     RESPONSE: See Hodgson Russ file on Osucha(0003682-0003691) and Aldinger
(0004334-0004650)


        48.    All documents ofor concerning whether any defendant, either individually,through

ALDEN STATE BANK,or through any third party or other agent has ever made any payment to

any individual, individuals, or group in order to resolve and/or settle any allegations, claims,

lawsuits, and/or proceedings regarding discrimination, harassment, and/or retaliation, including



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 31 of 46



any and all confidential settlement agreements and non-disclosure agreements, for the period of

January 1, 1974 through the conclusion of this action.

      RESPONSE: The defendants object to this demand on the grounds that it is
overreaching, unduly burdensome, and excessively broad in time and scope. Without
waiving the foregoing objection,the defendants state that, upon information and belief, there
have been no such settlements and there are no documents responsive to this demand.


        49.    All documents ofor concerning each and every instance and circumstance in which

RICHARD D. KOELBL or JOHN KOELBL had a one-on-one interaction with a female ALDEN

STATE BANK employee outside of ALDEN STATE BANK working hours, including any

restaurant receipts/checks, hotel (or other similar lodging) receipts, bank statements, credit card

statements, expense reports, notes, and/or memoranda, including records and documents help

personally by RICHARD D. KOELBL and JOHN KOELBL.

       RESPONSE: The defendants object to this demand on the grounds that it is unduly
burdensome, overreaching and excessively broad. Notwithstanding the foregoing objection,
there are no such documents in the defendants' possession.


        50.    Any and all documents,including pleadings, motions, decisions, orders,judgments,

index numbers, etc. concerning RICHARD KOELBL's divorce and his relationship with a female

employee of ALDEN STATE BANK, including any documents showing or stating the legal

grounds for such divorce.

       RESPONSE: The defendants object to this demand on the grounds that it seeks
confidential information, is overreaching and irrelevant. Notwithstanding the foregoing
objection, there are no such documents in the defendants' possession.


         51.   Documents demonstrating the qualifications needed to be a member of the Alden

State Bank Board of Directors, the names of all members of the Alden State Bank Board of

Directors, the qualifications of each member of the Alden State Bank Board of Directors, and the




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 32 of 46



period of time each member held such position as an Alden State Bank Board Director for the

period from the inception of the Alden State Bank Board of Directors to the conclusion of this

action, including but not limited to description ofthe position of member of the Alden State Bank

Board of Directors, Alden State Bank Board of Directors minutes, resumes of potential and new

members of the Alden State Bank Board of Directors, press releases announcing new members of

the Alden State Bank Board of Directors, determination by Alden State Bank Board of Directors

to offer board position to potential board member; offer by Alden State Bank Board of Directors

of board position to potential board member, and resignation (voluntary or involuntary) as a

member of the Alden State Bank Board of Directors.


       RESPONSE: Produced is the biography ofSusan Rodgers,the newest member ofthe
Board ofDirectors at Alden State Bank(bates stamped 0003668) . The list of current Board
of Directors at Alden State Bank(bates stamped 0003669)is also enclosed. The Bylaws for
Alden State Bank ' s Stockholders(bates stamped 0003670-0003681)


        52.    Any and all documents showing proof of purchase for JOHN KOELBL's purchase

of sponge candy in Spring 2015, including but not limited to from Henry's Candy & Gifts,

including but not limited to receipts, bank statements, credit card statements and/or expense

statements.

       RESPONSE:        The defendants object to this demand on the grounds that it is
irrelevant, immaterial and not calculated to lead to the disclosure of admissible evidence.


        53.    All documents, tape recordings, videotape recordings, memorializing in any way

recording or reflecting any words, actions, depictions, statements, declarations, conversations or

other communications concerning dinners involving JOHN KOELBL and ALDEN STATE

BANK employees (including but not limited to members of his department) which were paid for

by ALDEN STATE BANK,including a list of attendees,receipts, invoices,bank statements, credit



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 33 of 46



 card statements, expense reports, and/or any and all communications with plaintiff, from Plaintiff's

 entire employment through the conclusion ofthis action.

        RESPONSE: There are no documents responsive to this demand in the defendants'
 possession.


          54.   All documents, tape recordings, videotape recordings, memorializing in any way

recording or reflecting any words, actions, depictions, statements, declarations, conversations or

other communications concerning dinners involving RICHARD KOELBL and ALDEN STATE

BANK employees which were paid for by ALDEN STATE BANK,including a list of attendees,

receipts, invoices, bank statements, credit card statements, expense reports, and/or any and all

communications with plaintiff, from plaintiff's entire employment through the conclusion of this

action.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


          55.   With respect to Paragraph 17 of the Complaint, provide all documents, letters,

notes, memorandum,complaints,investigation notes, and investigation interview notes concerning

that from on or about 2011 until sometime in August 2015, approximately a few times a week

JOHN KOELBL would tell plaintiff "You're beautiful", "Wow", or would mouth the word

"Wow". This occurred in the Head Teller Room,on the Teller Line or ifplaintiff went to his office

for anything.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


          56.   With respect to Paragraph 18 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 34 of 46



that from on or about 2011 until sometime in August 2015, approximately a couple times a week

JOHN KOELBL and RICHARD D. KOELBL would look Plaintiff up and down. IfPlaintiff wore

a skirt or dress this conduct occurred more frequently.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        57.    With respect to Paragraph 19 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that from on or about 2011 until sometime in August 2015, approximately a couple times a week

JOHN KOELBL and RICHARD D. KOELBL would watch Plaintiff as she walked away, making

her feel like their eyes were fixed on her.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


               58.     With respect to Paragraph 20 of the Complaint, provide all documents,

letters, notes, memorandum, complaints, investigation notes and investigation interview notes

concerning that from on or about 2011 until sometime in August 2015, JOHN KOELBL asked

MS. OSUCHA out to dinner approximately once a month; plaintiff repeatedly refused the

invitation.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.

               59.     With respect to Paragraph 21 of the Complaint, provide all documents,

letters, notes, memorandum, complaints, investigation notes and investigation interview notes

concerning that during summer 2012, RICHARD D. KOELBL came in the Head Teller Room.

While there, he moved forward, put his foot in between Plaintiffs legs as she was standing up




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 35 of 46



while wearing a skirt, and said that maybe he could see up her skirt with his shiny shoes; Plaintiff

backed up away from him.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.

               60.     With respect to Paragraph 22 of the Complaint, provide all documents,

letters, notes, memorandum, complaints, investigation notes and investigation interview notes

concerning that during late 2012 while Plaintiff was working downstairs at the ALDEN STATE

BANK,JOHN KOELBL went downstairs, grabber her arm and tried to kiss her. Plaintiffran away

from him up the stairs. Plaintiff was offended by this conduct and since then, she would not go to

the basement alone because she is afraid of being trapped alone in the basement with JOHN

KOELBL.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        61.    With respect to Paragraph 23 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that in late 2012, Plaintiff told Sylvia Sweet, her Head Teller Supervisor, that she refused to do

mandatory online classes downstairs because JOHN KOELBL and RICHARD D.KOELBL could

come in the room where she was alone and make her uncomfortable.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        62.    With respect to Paragraph 24 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that during the spring 2013, RICHARD D. KOELBL came into the Head Teller Room and told




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 36 of 46



Plaintiffthat he has money and he has what she needs and she has what he wants; plaintiffignored

him.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        63.    With respect to Paragraph 25 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that during the summer 2013, RICHARD D. KOELBL said to Plaintiff while she was in his office

on a work related matter that he has money and he has what she needs and she has what he wants;

Plaintiff walked out of RICHARD D. KOELBL's office.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        64.    With respect to Paragraph 26 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that during the winter 2013, Plaintiff purchased and wore a purple sweater dress to work. When

she wore it RICHARD D. KOELBL told her that it clung to her in all the right places. After

wearing the purple sweater dress approximately four times, Plaintiff stopped wearing it, because

his comments made her uncomfortable wearing it.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        65.    With respect to Paragraph 27 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that during the spring 2014, JOHN KOELBL stood behind Plaintiff while she was standing behind

the reception desk wearing a skirt and said he would like to lick her from her ankles and work his




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 37 of 46



way up. JOHN KOELBL then reached as if to get something off of her shirt and Plaintiff told

him not to touch her.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        66.    With respect to Paragraph 28 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that in or about September 2014, Plaintiff was being trained as a Proof Operator. As a result she

would have been one of the last employees at the end of the night to leave the ALDEN STATE

BANK. Plaintiff told Robin Maier, Teller Supervisor, that she was not comfortable if RICHARD

D. KOELBL and JOHN KOELBL knew she was going to be alone at night, because they would

also be there and bother her. In response, Ms. Maier waited at the door while Plaintiff went to her

car. While waiting at the door, Ms. Maier heard both RICHARD D. KOELBL and JOHN

KOELBL wolf whistle at Plaintiff

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        67.    With respect to Paragraph 29 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that during fall 2014,on a day that ALDEN STATE BANK employees were allowed to wearjeans,

JOHN KOELBL told plaintiff while she was sitting in the Head Teller Room that he loved how

the jeans clung to her body and he would love to peel them off of her.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 38 of 46



        68.     With respect to Paragraph 30 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that in early 2015, JOHN KOELBL said in the presence of RICHARD D. KOELBL that they are

going to harass Plaintiffif she started looking better with age. Plaintiff said "Don't you harass me

already?" RICHARD D. KOELBL replied that is only harassment if you don't like it. Plaintiff

was disgusted and walked out.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        69.     With respect to Paragraph 31 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that during winter of2015,Plaintiff was outside ALDEN STATE BANK after work scraping snow

off her car getting ready to drive home. JOHN KOELBL was walking toward the bank and told

Plaintiff that, if he and Plaintiff lived together, he could scrape the snow off the car, and she could

reward him afterwards. Plaintiff stopped brushing the snow off her car, got in her car and drove

away.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        70.    With respect to Paragraph 32 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that during winter 2015 on several occasions JOHN KOELBL asked Jaimie Hey,an approximately

22 year old female employee of ALDEN STATE BANK who held the position of Head Teller, to

send him naked pictures of her. Jaimie Hey told plaintiff she was offended by defendant JOHN

KOELBL'S conduct.




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 39 of 46



       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        71.    With respect to Paragraph 33 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that during March 2015, when Plaintiff was in the Head Teller Room, JOHN KOELBL kept

coming in and out and would not leave her alone. On one occasion on this day, plaintiff got up

and left the Head Teller Room and went into the vault. When she returned JOHN KOELBL was

not there. When JOHN KOELBL came back into the Head Teller Room, her head was resting on

her hand and JOHN KOELBL said to her "Where your arm is I dropped my pants and had my

wang out when you were away." Plaintiff shook her head "no" and kept working.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        72.    With respect to Paragraph 34 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that during spring 2015, plaintiff and Jaimie Hey were in the Head Teller Room. JOHN KOELBL

came in because Plaintiff needed his initials on a document. JOHN KOELBL grabbed her hand.

Plaintiff said "Don't touch me." JOHN KOELBL said "If I was going to touch you I wouldn't

touch you tere." JOHN KOELBL left and then came back in the room and said "I can't believe I

just said that in front of a witness." When she returned to work following her lunch break, Jaimie

Hey said that JOHN KOELBL left a bag of sponge candy for each ofthem.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.

        73.    With respect to Paragraph 35 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 40 of 46



that in or about April 2015, Plaintiff was walking out of ALDEN STATE BANK and walking to

her car on her lunch break. RICHARD D. KOELBL was walking back into the bank from lunch.

RICHARD D. KOELBL asked Plaintiff if JOHN KOELBL was naked in the backseat of her car

 would she leave or call the cops? Plaintiff replied "Good thing I keep my doors locked." She got

in her car and left.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        74.     With respect to Paragraph 36 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that in or about May/June 2015, while she was standing behind the reception desk, JOHN

KOELBL said to plaintiff that RICHARD D. KOELBL saw JOHN KOELBL in workout clothes

and asked JOHN KOELBL if he was running the track or running in the streets. JOHN KOELBL

said he was running the woods so he could whack off. RICHARD D. KOELBL asked JOHN

KOELBL ifPlaintiff was working that day. Plaintiffresponded sarcastically that she was sure that

this was RICHARD KOELBL'S first question.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        75.     With respect to Paragraph 37 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that in or about June 2015, while plaintiff was in the Head Teller Room,JOHN KOELBL stood at

the door and said "Hurry up and flash me, Sue Aldinger's computer screen is off." Plaintiff said,

"No, that's not going to happen."

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.



25077750.v1
       Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 41 of 46




         76.    With respect to Paragraph 38 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that on a few occasions in 2014 and 2015, RICHARD D. KOELBL when about to sign a check,

suggestively asked plaintiff if she would prefer "Top" or "Bottom". Each time she ignored his

sexual innuendo and replied that if it is a large check a senior officer signs the top line; if it is a

small check only plaintiff signs the top line.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


         77.   With respect to Paragraph 39 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that approximately monthly in 2015 until September 2015, JOHN KOELBL would hold a dinner

within his department. Although she was not in JOHN KOELBL's department, he would ask

Plaintiff to go to dinner. She refused his repeated offers.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        78.    With respect to Paragraph 40 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that in June 2015 a position as Home Equity Representative opened at ALDEN STATE BANK.

This position directly reported to JOHN KOELBL. Robin Maier and Carolyn Sue Aldinger asked

Plaintiff if she wanted to apply for the position. Plaintiff did not apply because she was

uncomfortable and fearful working for JOHN KOELBL due to his inappropriate conduct toward

her.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 42 of 46




        79.    With respect to Paragraph 41 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that on or about June 24, 2015, Plaintiff was walking through the parking lot on her way home

from her Grandmother's house. JOHN KOELBL was in his car, saw her, drove up to her and

asked if he could pick her up and take her out that night. Plaintiff said no and continued to walk

home.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        80.    With respect to Paragraph 42 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that on or about June 26, 2015, when Plaintiff was on her way home from the ALDEN Fireman

Carnival, JOHN KOELBL stopped her and asked her if she wanted to go somewhere for a drink.

Although she said no, he kept asking her the same question. Finally, Plaintiff's brother, who was

ahead ofher, turned around and told JOHN KOELBL "No"- she was going home with her brother.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        81.    With respect to Paragraph 43 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that in July 2015 while she was at her station in the Teller Line, JOHN KOELBL told plaintiff, "I

thought Brooke [referring to Plaintiff's five year old daughter] said the other day that she has a

good judge of character and I'm the one for you — I know I may act like I only want to sleep with

you but I really like you." Plaintiff replied, "No, Brooke wouldn't say anything like that, she is

only 5 years old."



25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 43 of 46



       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.



        82.    With respect to Paragraph 44 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that in or about July 2015, JOHN KOELBL said to Plaintiff that he saw that she was in the

newspaper for flashing a cop. Plaintiff said that she wasn't.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.



        83.    With respect to Paragraph 45 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that JOHN KOELBL has followed Plaintiff home a number oftimes. The last time was on July 4,

2015. Plaintiff was driving home that day and noticed JOHN KOELBL was behind her car in his

car. After she pulled into her parking spot and got her daughter out of the car, she noticed that

JOHN KOELBL had pulled his car behind hers. He asked her if she wanted to do something.

Plaintiff asked him why he wasn't spending the day with his family, and he said that they all had

other plans. Plaintiff told him that she had plans and went into her apartment. Plaintiff did not

leave her apartment that day in fear that JOHN KOELBL would see her or would be waiting for

her outside her apartment.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        84.   With respect to Paragraph 46 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that Jaimie Hey told Plaintiffthat in July/August 2015, JOHN KOELBL came into the Head Teller


25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 44 of 46



Room and asked Jaimie Hey what kind of alcohol beverages she liked. When she replied that she

liked "anything fruity", JOHN KOELBL responded the he would like to eat fruit off her naked

body. Jaimie Hey was offended by JOHN KOELBL'S comment.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.



        85.   With respect to Paragraph 47 — 50 ofthe Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that during on or about August 6, 2015, while Plaintiff was in Colleen Pautler's office in the

presence of Carolyn Sue Aldinger, RICHARD D. KOELBL walked in and said that JOHN

KOELBL called RICHARD D. KOELBL the night before and asked if he wanted to go out for a

drink. RICHARD D. KOELBL responded that Ashley Osucha is coming over to go swimming

with me. JOHN KOELBL said "Okay, I'll be right over." Plaintiff was offended by RICHARD

D. KOELBL's conduct and loOked at Colleen Pautler and shook her head. Ms. Aldinger walked

out appearing upset at what had occurred. RICHARD D. KOELBL said to Ms. Pautler and

Plaintiff that JOHN KOELBL and he always joke about Plaintiff and it's in good fun. Plaintiff

did not respond. When RICHARD D. KOELBL left, Ms. Aldinger returned and asked Plaintiff

what that exchange was about. Plaintiff told Ms. Aldinger that it happens all the time. Ms.

Aldinger told Plaintiff to get a notebook and document what was said to her. The next day Ms.

Aldinger told Plaintiff that RICHARD D. KOELBL's comments were inappropriate and he said

he would apologize. RICHARD D. KOELBL

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.




25077750.v1
     Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 45 of 46



        86.    With respect to Paragraph 51 of the Complaint, provide all documents, letters,

notes, memorandum, complaints, investigation notes and investigation interview notes concerning

that ON OR ABOUT August 7, 2015 JOHN KOELBL asked Plaintiffif she wanted to go out with

him the following Wednesday, August 12, 2015. She said "no."

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.



        87.    With respect to Paragraph 59 of the Complaint, provide all documents, letters,

notes, memorandum, complaints,investigation notes and investigation interview notes concerning

that on November 13, 2015 Plaintiff wore her purple sweater dress to work. When JOHN

KOELBL saw her in it he did a double take look at her making her uncomfortable.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        88.    With respect to Paragraph 60 of the Complaint, provide all documents, letters,

notes, memorandum,complaints, investigation notes and investigation interview notes concerning

that on November 23, 2015 Plaintiff needed an Officer's initials and went into RICHARD D.

KOELBL's office. When she was sanding next to RICHARD D. KOELBL he asked her what

she was wearing; if it was vanilla. When Plaintiff told him it was her lotion, RICHARD D.

KOELBL told her that he really liked it.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


        89.   Provide all documents,letters, notes, memorandum,complaints,investigation notes

and investigation interview notes concerning that on or about December 7, 2017, Jaimie Hey was

asked by a male employee to button the button on the back of his shirt to keep his collar down.




25077750.v1
      Case 1:17-cv-01026-LJV-HBS Document 45-3 Filed 02/26/20 Page 46 of 46



She was standing on the stairs one step ahead of him with him turned with his back to her and she

began to button the button when RICHARD D. KOELBL walked through the door and said "Ohh

... I wondered what was going on here." RICHARD D. KOELBL patted the male employee on

the shoulder and said "Good job. Too bad you weren't turned around the other way", which would

place the male employee's face in Ms. Hey's chest.

       RESPONSE: There are no documents responsive to this demand in the defendants'
possession.


         The Defendants continue to reserve their right to supplement this disclosure during the

course of litigation and upon the completion of all discovery herein.


DATED:         Buffalo, New York
               January 10, 2020




                                             Julie P. Apter, E
                                             GOLDBERG          ALLA LLP
                                             Attorneysfor Defendants
                                            665 Main Street
                                             Buffalo, New York 14203
                                            (716)566-5400
                                            japter@goldbergsegalla.com


TO:     Josephine A. Greco, Esq.
        GRECO TRAPP,PLLC
        Attorneysfor Plaintiff
        1700 Rand Building
        14 Lafayette Square
        Buffalo, New York 14203
       (716)856-5800
       jgreco@grecolawyers.com




25077750.v1
